DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1-7, see pages 2-3 and 5-6 of the response to Non-Final, filed June 17, 2022, with respect to the 112a and b rejections have been fully considered and are sufficient for claims 1, 5, and 6.  The 112a rejection of claim 7 and the previous 112b rejections of claims 1-7 have been withdrawn. A new 112b rejection has arisen in claims 2 and 4, produced below, which should be fixed similarly to claims 5 and 6 were amended in this action.

Response to Arguments
Applicant's arguments filed June 17, 2022, with regards to the 103 rejections of claims 1-7 have been fully considered but they are not persuasive. 
Applicant alleges in particular that the combination of Axelsson Hoffman, and Miranda fail to teach or render obvious: 1) estimating a yaw moment based on data obtained from the first variable, 2) processing a signal corresponding to the yaw moment to extract a 1P frequency component from the signal; and 3) calibrating the yaw moment according to which a known imbalance is forced in at least one of the blades and an effect thereof on the measurements of the first variable is measured, establishing a correction factor which is applied to the yaw moment; and 4) adjusting a pitch angle of the corresponding blade to counteract the 1P frequency component of the signal of the yaw moment after calibration, in turn comparing it with a signal of the second variable. 
With regards to 1), Applicant argues that “Axelsson directly measures the yaw torque by means of the yaw torque sensor means 53, whereas the claimed method first measures a first periodic variable relating to the nacelle, and then indirectly estimates the yaw moment based on the data obtained from the first variable.” On Pages 7-8 of arguments. This argument is incorrectly founded upon an impermissibly narrow analysis of only one possible embodiment of Axelsson and appears to miss the broader disclosure of Axelsson relied upon and cited by the office in the previous action which explicitly noted the first periodic variable (yaw current) was used to determine the determine the torque, as cited in Page 2, ¶29 of Axelsson, “The properties of a yaw motor, such as the torque M can be measured in a number of different ways. For instance the current that is applied to the yaw motor could be measured and by knowing other yaw motor properties one can arrive at reliable data regarding the applied yaw motor torque M at any given time.” (emphasis added). It is abundantly clear from the citation sections of disclosure referred to in the previous NF action, that Axelsson considered “Arriving at reliable data regarding torque” (i.e. estimating) from the periodic variable of yaw current.  Per applicants own claim 5, yaw current is an acceptable first periodic variable relating to the nacelle, as it is listed as one of the possible first periodic variables of claim 1, from which claim 5 depends. 
With regards to 2) Applicant argues there is no extracting and processing the 1) frequency component from said signal.  AS the office has clearly established there is a 1P periodic signal and Axelsson and the previous rejection explicitly noted that Axelsson did not extract and process this, but relied upon the Miranda reference for this feature, the office is not made aware of an error, as Applicant is merely stating a position already acknowledged by the office. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicants further arguments for 2), 3), and 4) rest upon an allegation, “when looking for a solution to eliminate the aerodynamic imbalances of Axelsson, one having ordinary skill in the art would not consider the teachings of Hoffman or Miranda, to process the signal…” This; however, is a statement of opinion, and not a citation of fact or backing of fact.  Any recitation of facts within to individual references does not speak against the findings of motivation the office made under the M1 and H1 teaches disclosures of the previous action, which are thus maintained.  
There is a fact finding against reference in this paragraph on pages 9, “Hoffman suggests a frequency decomposition to calculate a magnitude and a phase of a loading imbalance.”  This is not; however, a finding of fact as to incompatibility, but merely a statement that Hoffman does not contain in its individual disclosure a claim limitation alleged to be met by the combination. (See In re Keller above).The office is not appraised of an error of combination, in that the motivations and teachings of the office as noted in the previous action are all still valid, and one of ordinary skill would consider each reference for at least the reasons raised and to be in the related arts of controlling wind turbines with sensor data or signal data that includes periodic variables.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first variable" in line 4.  There is now insufficient antecedent basis for this limitation in the claim, as claim 1 recites “a first periodic variable.”
Claim 4 recites the limitation, “the second variable” in lines 4-5. There is now insufficient antecedent basis for this limitation in the claim, as claim 1 recites “a second periodic variable”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0180314 to Axelsson et al. (A1) in view of US 2011/0142593 to Hoffman et al. (H1) and US 2011/0178771 to Miranda (M1).

In Re Claim 1:
A1 teaches:
	A control method for controlling wind turbines, each wind turbine [Abstract] comprising a rotor hub (Fig. 1, 42) including a shaft (71) and at least two blades (41), a nacelle (3) including a generator (7) coupled to the shaft, the nacelle (3) being rotatably coupled to a tower (2) through a yaw system (5) and the rotor hub being rotatably coupled to the nacelle, the control method comprising: [Pages 1-2, ¶21 and 23-24.]
measuring a first periodic variable (current applied to the yaw motor, unlabeled) relating to the nacelle; [Page 2, ¶29 discloses using the current of the yaw motor to determine the torque measurement.]
measuring a second periodic variable (azimuth angle of the rotor, Fig. 2b) relating to the shaft;  [Page 2, ¶25.]
estimating a yaw moment (Torque M of the yaw motor) based on the data obtained from the first periodic variable;  [Per Page 2, ¶24-25 disclose using the torque of the yaw motor (i.e. a yaw moment), and ¶29 discloses such can be calculated from yaw current, i.e. the first periodic variable.]
processing a signal corresponding to the yaw moment to extract 1P data; and  [Per Page 2, ¶28 and 30-31 disclose the data is extracted to determine non-cyclic irregularities with a single blade, i.e. 1P data versus 3P data.]
adjusting a pitch angle (91) of the corresponding blade to counteract the 1P imbalance of the yaw moment after calibration, in turn comparing it with a signal of the second periodic variable. [Page 2, ¶30-33 disclose adjusting a single blade’s pitch through an offset, and comparing the signal detection process above (including the azimuth angle) to determine and correct the imbalance.]

A1 does not teach:
	Extracting a 1P frequency component from the signal and calibrating the yaw moment according to which a known imbalance is forced in at least one of the blades and an effect thereof on the measurements of the first periodic variable is measured, establishing a correction factor which is applied to the yaw moment, and adjusting the pitch angle based on the 1P frequency component of the signal.

M1 teaches:
	Taking moment imbalance detection data and using electronic filtering on the system to extract 1P data to determine the yaw moments method of being impacted with regards to single blades. [Pages 1-2, ¶16 and 30-34.] A fast method of performing such would be for example using a Goertzel algorithm as recited in ¶33.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, which discusses performing yaw moment analysis and a desire to focus on the results of a single blade, to apply a 1P analysis of the moment signal using a Goertzel algorithm as taught by A1, to obtain 1P signal data, for the purpose of obtaining a signal result data in a known manner to apply and specific imbalances with a single blade more clearly.  This would yield, processing a signal corresponding to the yaw moment to extract a 1P frequency component from the signal, and adjusting the pitch angle based on the 1P frequency component of the signal.

H1 teaches:
	It can be desirable to use deliberate loading imbalances on a rotor, to a calibration module to detect errors in the yaw control and observation systems. [Page 1, ¶3 5-7.]  This deliberate imbalance induction can help with determining error signals from rotor observation systems and the D and Q components of said signals. [Page 3, ¶25-29.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to include the step of applying a deliberate imbalance on one of the blades to determine its impact on the sensors control system being monitored as taught by H1, for the purpose of calibrating the module and detecting zero-point errors as well as incorrect signalizing of the system.  This would yield calibrating the yaw moment according to which a known imbalance is forced in at least one of the blades and an effect thereof on the measurements of the first periodic variable is measured, establishing a correction factor which is applied to the yaw moment.

In Re Claims 2-7:
A1 as modified in claim 1 teaches:
	The control method according to claim 1, wherein:
	(Claim 2) the calibration step is carried out once for each wind turbine, applying the same correction factor to correct the estimation of the corresponding yaw moment based on the data obtained from the first variable. [In so far as this claim is definite the examiner notes for the one wind turbine in the system, the correction is applied. Thus being applied to each wind turbine.  In addition it can be applied to each blade of said wind turbine as A1 Page 2, ¶28 discloses need for each blade.]
(Claim 3) the processing step for processing the signal corresponding to the estimated yaw moment to extract a 1P frequency component from said the signal is carried out through a Goertzel algorithm. [M1, Page 2, ¶33.]
(Claim 4) there are obtained through a Goertzel algorithm the amplitude of the extracted 1P signal indicating the extent, in degrees, to which the corresponding blade is offset and a phase of the extracted 1P signal which is compared with the signal of the second variable, providing the offset, in degrees, between both signals indicating in which blade the imbalance occurs. [M1, Page 2, ¶30-36 disclose a Goertzel algorithmic for analyzing extracted 1P signal. Pages 2-3 of A1 ¶29-36 disclose using the angular extracted degree values of the second variable as part of the detection and observation system.] 
	(Claim 5) the first periodic variable is a yaw current, a speed of a generator comprised in the nacelle or an acceleration of the nacelle (d). [Per A1, Page 2, ¶29 discloses using a yaw current as the first periodic variable.]
	(Claim 6) the second periodic variable is an azimuth angle of the shaft. [A1, Page 2, ¶25-28 and 31 disclose the azimuth angle as seen in Figure 2B.]
	(Claim 7) A wind turbine comprising a tower (A1: Fig. 1, 2), a rotor hub (42) including a shaft (71) and at least two blades (41), and a nacelle (3) including a generator (7) coupled to the shaft, the nacelle  being rotatably coupled to the tower (5) through a yaw system (5) and the rotor hub being rotatably coupled to the nacelle, wherein the wind turbine further comprises a control means configured for carrying out the control method according to claim 1. [A1, Pages 1-2, ¶21 and 23-24 for the elements listed above.  Rejection of claim 1 above for claim 1 recitation.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745